Citation Nr: 0940221	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a tumor, diagnosed as a 
benign vascular neoplasm, to include as a result of exposure 
to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1970.  He was awarded a Purple Heart Medal and a 
Combat Action Ribbon among other ribbons and medals.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied service connection for soft 
tissue sarcoma, to include as a result of exposure to 
herbicide.  

A videoconference hearing was held in July 2003 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

As noted in the Board's decision of June 2009, a medical 
opinion from a Veterans Health Association (VHA) physician 
was requested in March 2009.  A response was received later 
that same month.  The Veteran and his representative were 
provided with a copy of the medical opinion obtained, and a 
written response is of record.  

In the Board remand of June 2009, in light of the assertions 
that the Veteran had a tumor related to service, to include 
as due to herbicide exposure, the Board divided this issue 
from the claim for service connection for soft tissue sarcoma 
(which was denied in the 2009 Board decision).  The claim of 
service connection for a tumor, diagnosed as a benign 
vascular neoplasm, to include as a result of exposure to 
herbicides, was remanded for consideration in the first 
instance, to avoid any prejudice to the Veteran.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the Board must consider 
alternative current conditions within the scope of the 
Veteran's claim).

The issue of service connection for a benign tumor, to 
include as a result of herbicide exposure, has now been 
returned to the Board for further appellate consideration.  
Unfortunately, and for reasons explained below, in order to 
comply with the legal duty to assist the Veteran, the Board 
finds that it must once again remand the claim for service 
connection for additional development action.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

As to the claim of service connection for a tumor, diagnosed 
as a benign vascular neoplasm, to include as a result of 
exposure to herbicides, much of the following historical 
background is repeated from the Board's June 2009 remand 
decision for purposes of clarity.  

The Veteran and his representative each assert that the 
Veteran has a tumor, diagnosed as a benign vascular neoplasm, 
that is related to service.  This issue was resolved as it 
pertains specifically to a soft tissue carcinoma in the 
Board's June 2009 decision.  However, as pointed out in that 
decision, the Board must consider alternative current 
conditions within the scope of the Veteran's claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, 
a July 1985 pathology report identifies a specimen excised 
from his right thigh as a right vastus medialis, biopsy, 
showing intramuscular hemangioma.  A physical description is 
also provided as well as a note about the specimen that 
states "BENIGN - FAVOR VASCULAR LESION."

In September 1985 and in July 1990, Dr. M.M., the surgeon who 
removed the specimen, noted a diagnosis of status post 
infiltrating angiolipoma.  In an October 1991 letter, Dr. 
E.M. described the specimen removed as a hemangioma.

A March 2009 VHA opinion reflects that the Chief of Pathology 
and Laboratory Medicine at the White River VAMC diagnosed the 
specimen as a benign vascular neoplasm also consistent with 
the diagnosis of an intramuscular hemangioma.  Other names 
used for this entity have been infiltrating angiolipomas of 
muscle or benign mesenchymoma.

In a May 2009 informal hearing presentation, the Veteran's 
representative asserted that an opinion had not been obtained 
as to whether the diagnosed benign vascular neoplasm was 
related to service.  The Board agreed, and in the June 2009 
decision, the Board remanded the claim, in pertinent part, to 
obtain a medical examination and opinion from a physician 
specialist.  The physician was asked to address whether or 
not it was at least as likely as not that the Veteran's 
diagnosed benign vascular neoplasm, also referred to an 
infiltrating angiolipomas of muscle or benign mesenchymoma, 
was related to any inservice skin pathology, or otherwise to 
the Veteran's active service, to include as due to herbicide 
exposure.  

In an August 2009 response, the specialist, F.P.B., M.D., 
noted that the claims file was reviewed.  The doctor stated 
that the claims file clearly reflected that a pathologist, 
having reviewed the evidence, had opined that the lesion 
removed was not a soft tissue sarcoma.  On interview of the 
Veteran, he had no current additional evidence that would 
dispute this.  The doctor, therefore, saw no reason not to 
accept the opinion of the pathologist.  

Unfortunately, Dr. F.P.B.'s August 2009 opinion does not 
adequately address the medical questions requested in the 
June 2009 remand decision regarding the claim of service 
connection for a tumor, diagnosed as a benign vascular 
neoplasm.  The doctor's medical opinion primarily reflects an 
opinion as to the claim of soft tissue sarcoma - an issue 
already addressed (and denied) by the Board in June 2009.  

Accordingly, this matter is REMANDED for the following 
action:

1.  A supplemental opinion should be 
obtained from the physician specialist 
(Dr. F.B.P.) who provided the August 2009 
opinion (or a similar specialist) with 
respect to the etiology of the Veteran's 
tumor, diagnosed as a benign vascular 
neoplasm, to include as a result of 
exposure to herbicides.  The examiner 
should specifically address whether or 
not it is at least as likely as not 
(i.e., probability of 50 percent or more) 
that the Veteran's diagnosed benign 
vascular neoplasm, also referred to as 
infiltrating angiolipomas of muscle or 
benign mesenchymoma, is related to any 
in-service skin pathology such as 
furunculosis, or is otherwise related to 
the Veteran's active duty service, to 
include as due to herbicide exposure.

Please send the claims folder to Dr. 
F.B.P. for the supplemental opinion.  If 
Dr. F.B.P. is not available, a suitable 
substitute may conduct the requested 
review, conduct another examination if 
deemed necessary, and provide the 
requested medical opinion.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  If the examiner states that the 
requested opinion is outside the province 
of his or her expertise, additional 
opinion(s) should be obtained before 
further adjudication.  

3.  After any additional notification and 
development deemed necessary is 
undertaken, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


